Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 18, 2021

                                       No. 04-21-00335-CR

                              Raymond Alexander AGUILAR, Jr.,
                                         Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                From the County Court At Law No 2, Guadalupe County, Texas
                               Trial Court No. CCL-20-0739
                           Honorable Bill Squires, Judge Presiding


                                         ORDER

        The trial court imposed sentence on November 11, 2020. Because appellant did not file a
motion for new trial, the notice of appeal was due to be filed on December 17, 2020. TEX. R.
APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was due on January
1, 2021. TEX. R. APP. P. 26.3. Appellant did not file his notice of appeal until August 10, 2021.

        “A timely notice of appeal is necessary to invoke the jurisdiction of this Court.” Taylor v.
State, 424 S.W.3d 39, 43 (Tex. Crim. App. 2014). “A defendant’s notice of appeal is timely if
filed within thirty days after the day sentence is imposed or suspended, or within ninety days
after sentencing if the defendant timely files a motion for new trial.” Id. (citing TEX. R. APP. P.
26.2(a)(1)). Because appellant did not timely file a notice of appeal, it appears that we lack
jurisdiction over this appeal.

        We, therefore, ORDER appellant to show cause no later than September 1, 2021 why
this appeal should not be dismissed for lack of jurisdiction. All appellate deadlines are suspended
until further order of the court.


                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of August, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court